Citation Nr: 1211115	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as major depression with anxiety.

2.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1964 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which adjudicated the issues on appeal.  During the pendency of the appeal, jurisdiction of this matter was transferred to RO in New Orleans, Louisiana.

This matter was previously before the Board in June 2007 at which time it was remanded for the purpose of scheduling a video conference hearing.  Thereafter, a hearing was scheduled for October 2007.  The Veteran failed to appear after receiving notification in August 2007.  He is also noted to have failed to appear to a January 2006 Travel Board hearing at the RO.

This matter was then before the Board in January 2008 at which time the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder and remanded the claims as set forth on the title page herein.

The Veteran's claims were once again remanded in a September 2010 rating decision.  The claims have been returned to the Board for additional appellate adjudication.
	
The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's preexisting left leg disability was permanently aggravated beyond the normal progression during the Veteran's active service. 

CONCLUSION OF LAW

A left leg disability was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a left leg disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) ; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part). 

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Analysis

The Veteran contends that service connection is warranted because his left leg disorder was aggravated during service.  He argues that he had polio as a child, which caused his left leg to be shorter than the right, and that this condition worsened during boot camp and during service. 

The service treatment records reflect that in April 1968 the Veteran fell off a ladder and twisted his left foot.  The diagnosis was that of a bruise.  The service treatment records do not reflect that the Veteran injured his back during service, and the separation examination report notes normal examination of the spine.

An April 1989 VA examination report notes that the Veteran had atrophy of the left leg.  He indicated that he was told that the atrophy of the left leg was probably due to poliomyelitis.  Although he did not recall any specific illness, he believed that this may have resulted in the use of a live vaccine with the sabine immunization while he was in high school.  He added that he did not really notice any significant weakness in his left leg until he was about 30 years old.  He was noted to have a limp favoring his left lower extremity because of the short leg, and he stated that he noticed the onset of low back pain about 10 years earlier. 

A May 2000 VA treatment record shows that the Veteran's stable medical conditions included chronic leg pain and leg cramps.  A June 2000 VA treatment record notes that the Veteran had a history of left leg atrophy, status post polio.  A July 2000 VA treatment record notes that power of both lower extremities was 5/5. 

A May 2001 VA treatment record notes that the Veteran reported loss of strength in the left lower extremity.  It was also noted that he had a history of poliomyelitis, and that the left leg was atrophied.  A July 2001 VA treatment record notes that he had polio in the past, and slow, progressive atrophy of the left lower extremity. 

A June 2009 VA examination report notes the Veteran's history of polio and the Veteran's account of an in-service back injury when he fell down stairs.  The examiner diagnosed the Veteran with left lower extremity weakness/atrophy.  The examiner stated that such diagnosis was "likely due to poliomylitis [sic] at earlier age (considering remote h/o polio & long standing atrophy of left leg)."  The examiner further opined that it was at least as likely as not that the left leg disorder was caused by or a result of an in-service back injury described by the Veteran.  The examiner stated that the left leg weakness may have worsened after the back injury that the Veteran sustained during service. 

The June 2009 examiner authored an October 2010 addendum.  The examiner, a staff neurologist, indicated that the entirety of the claims file was reviewed extensively.  The neurologist indicates that the Veteran leg weakness/atrophy pre-existed service as per multiple examiners' notes and the Veteran's history of childhood polio reiterated by the Veteran at the time of his June 2009 examination.  The examiner additionally indicated that the Veteran's left leg weakness/atrophy worsened during active service, noting that a December 1964 lower extremity examination was normal and that subsequent exams over the years indicated left leg weakness and atrophy.  The examiner finally opined that the Veteran's left leg disability was worsened beyond the normal progression during active duty as the Veteran reported numbness in the left leg and left foot since he had a fall in 1967 or 1968 when he fell from the stairs and landed on his back.  

Thus, the objective medical evidence of record demonstrates that the Veteran had a preexisting left leg disability with atrophy which was aggravated by active service. 

There are no findings or medical opinions against a conclusion that the Veteran's preexisting left leg disability with atrophy was aggravated by active service. 

The standard, "clear and unmistakable evidence," imposes a very high burden on VA to overcome.  In the absence of medical evidence that the increase in disability represented a natural progression of the disease, and given evidence that the underlying condition permanently worsened as claimed by the Veteran and reiterated by the examiner, the presumption of aggravation of the preexisting disorder is not rebutted by clear and unmistakable evidence and thus the claim must be granted.  38 U.S.C.A. § 1111; 38 .F.R. § 3.306; VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection for a left leg disability based on aggravation is warranted. 


ORDER

Service connection for a left leg disorder is granted, subject to the criteria applicable to the payment of monetary benefits.




REMAND

Unfortunately, another remand is required in this case as to the issue of entitlement to service connection for a psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

The Board notes that the January 2008 Board Remand instructed the RO to obtain a VA examination with a medical opinion regarding the nature and etiology of the psychiatric disorder.  The examiner was requested to provide an opinion regarding whether any diagnosed psychiatric disorder had its onset during service or within one year of discharge therefrom. 

A review of the record reveals that neither the February 2009 VA examination report nor the March 2009 addendum adequately addresses this question.  Notably, the VA examiner diagnosed the Veteran with polysubstance abuse, substance induced mood disorder, and mood disorder, not otherwise specified.  The examiner opined that most of the Veteran's problems were the result of self-inflicted and habitual poor judgment; however, he has a diagnosis of mood disorder not otherwise specified, which the examiner stated was separate from the one caused by his polysubstance abuse.  Unfortunately, the examiner failed to state whether it is at least as likely as not that the mood disorder, not otherwise specified, was etiologically related to his period of active service.

The February 2009 examiner issued an addendum in November 2010.  The examiner indicated that the Veteran's mental problems are self-inflicted from an Axis II personality disorder interacting with polysubstance dependency; factors which are almost bound to occur with or without military service.  The examiner concluded that the Veteran's mental difficulties are not caused by military service.

The examiner yet again did not respond to the questions posed by the Board remand.  The examiner did not indicate whether, most generally stated, the Veteran has a current psychiatric disability related to active service to include being related to in-service psychiatric treatment or a psychosis manifesting within one year of service.  Additionally, the Board notes that the same examiner has administered the Veteran's psychiatric examination and two addendums.  The examiner has gone into great length concerning the Veteran's history of substance abuse and resultant problems but did not acknowledge that the Veteran had psychiatric treatment in-service.  More specifically, the Board notes that the Veteran complained of nervousness and an inability to get along with others during February 1968.  He was diagnosed with a passive dependent personality in September 1967 and a passive aggressive personality disorder and a sociopathic personality disorder in December 1968.  As such, the Board finds that a new VA psychiatric examination by a different examiner must be conducted before the claim can be adjudicated on the merits. 

In sum, the objectives set forth in prior Board remand were not accomplished. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268   (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA psychiatric examination, with a different examiner than the February 2009 examiner, in order to ascertain the precise nature and etiology of his asserted psychiatric disorder.  All tests and studies deemed necessary by the examiner shall be undertaken.

Following a review of the relevant evidence in the claims file and the clinical evaluation, the new examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder, to include a mood disorder, that is etiologically related to his period of active service, manifested during service, or if a psychosis manifested within one year of service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology and in-service psychiatric treatment.  Any opinions expressed must be accompanied by a complete rationale. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


